IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1613-12


ARTHUR JERONE WOODS, Appellant
v.

THE STATE OF TEXAS





MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)

HARRIS COUNTY



 
 PER CURIAM 


O R D E R

 Appellant was convicted of felony theft in Cause No. 1236016 in the 232nd District
Court of Harris County.  The jury assessed punishment at confinement for seventeen years. 
The Court of Appeals for the Fourteenth District of Texas reversed the judgment.  Woods 
v. State, No. 14-10-00841-CR (Tex. App. -- Houston [14th Dist.], delivered October 18,
2012). The State has filed a petition for discretionary review, which is pending before this
Court.
	Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
Accordingly, bail is hereby set in the amount of $200,000, and it is ORDERED that the trial
court order Appellant released from confinement assessed in this cause upon the posting of
bail.  Any sureties must be approved by the trial court.
	IT IS SO ORDERED this the 19th day of December, 2012.

DO NOT PUBLISH